Exceptions overruled. The defendants’ demurrers to the plaintiffs’ declarations in tort were sustained, with leave to the plaintiffs “to move to amend.” Each plaintiff thereupon filed a motion to amend, accompanied by a proposed amended declaration. Each motion was denied “for want of prosecution,” but with leave to file “a new and sufficient motion to amend . . . accompanied by the proposed amendment within 20 days.” Each plaintiff filed a second motion to amend with the same proposed amended declaration and, after a hearing thereon, each motion was denied. Each plaintiff excepted to the denial. The motions having been addressed to the discretion of the trial judge, their denial in the absence of findings, rulings, or requests for rulings presents no question of law. Means v. Leveroni, 297 Mass. 61, 64. Keljikian v. Star Brewing Co. 303 Mass. 53, 56. Durante v. Mezzetti, 332 Mass. 758. Cf. Peterson v. Cadogan, 313 Mass. 133, 134.
The case was submitted on briefs.